Title: Thomas Jefferson to Peter V. Daniel, 11 January 1810
From: Jefferson, Thomas
To: Daniel, Peter V.


          
            Sir
             
                     Monticello 
                     Jan. 11. 10.
          
          Your favor of Dec. 22. did not get to hand till the 7th instt. 
		   
		  it would have given me great pleasure to be able to furnish any useful information on the case of John Stadler; & the more so as it would have been a gratification to the interest you take personally in the welfare of his family. the name does not sound new to me. but I have racked my
			 recollection in vain as to any knolege of such a person, or of any matter relating to him. I have examined my papers & memorandum books of that date (1776–84.) & find not a vestige
			 respecting
			 him. the transaction is stated to be now of 30. years standing. within that period, other duties have presented to me such hosts of individuals, of different nations, that the impressions have
			 vanished from the memory like passing shadows. I have only therefore my regrets to offer that I cannot be useful, on this occasion, to persons whom you wish well.
          I am very thankful for the kind & friendly sentiments towards me expressed in your letter. it has been a great comfort to recieve assurances of approbation from my countrymen generally—, as to my conduct in the administration of their affairs. but it is especially so when that approbation comes from those who read, enquire & judge for themselves. in this view I am particularly gratified by the indulgent opinions you express, and I pray you to accept in return the assurances of my high esteem & respect.
          
            Th:
            Jefferson
        